
	
		I
		112th CONGRESS
		1st Session
		H. R. 1812
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To direct the Administrator of General Services to
		  establish a small business growth pilot program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Growth Act.
		2.Small business
			 growth pilot program
			(a)EstablishmentNot later than one year after the date of
			 enactment of this Act, the Administrator of General Services shall establish a
			 small business growth pilot program (in this section referred to as the
			 program).
			(b)Restricted
			 competition for certain contractsUnder the program, a
			 contracting officer for the General Services Administration may award a
			 contract on the basis of competition restricted to program participants
			 determined eligible under subsection (c) if—
				(1)the anticipated award price of the contract
			 (including options) is reasonably expected to exceed the simplified acquisition
			 threshold;
				(2)the Administrator
			 determines that, if the contract were not awarded under the program, the
			 contract would likely be awarded to an entity other than a small business
			 concern;
				(3)there is a
			 reasonable expectation that at least 2 program participants determined eligible
			 under subsection (c) will submit offers with respect to the contract;
			 and
				(4)the contract award
			 can be made at a fair market price.
				(c)Program
			 participant eligibilityThe
			 Administrator shall determine an entity to be a participant in the program and
			 eligible to be awarded a contract under subsection (b) if the entity—
				(1)is enrolling as a
			 mentor in or is participating as a mentor in the Mentor-Protege Program of the
			 Administration related to contracting;
				(2)if participating
			 as a mentor in the Mentor-Protege Program, has at least one protege that is a
			 small business concern under that program;
				(3)has fewer than
			 1,500 employees; and
				(4)is not a small
			 business concern.
				(d)Consideration
			 required
				(1)In
			 generalA contracting officer for the Administration shall
			 consider awarding a contract under subsection (b) before awarding that contract
			 on the basis of full and open competition.
				(2)Report to
			 AdministratorAt the request of the Administrator, a contracting
			 officer shall submit to the Administrator a report on the reasons a contract
			 was or was not awarded on the basis of competition restricted to program
			 participants determined eligible under subsection (c).
				(e)Notice to the
			 publicWith respect to a contract opportunity determined to meet
			 the criteria specified in paragraphs (1) through (4) of subsection (b), a
			 contracting officer for the Administration may provide notice of the contract
			 opportunity on the Web site of the Administration and on any other appropriate
			 Federal Web site relating to contracting. The contracting officer shall ensure
			 that the notice includes the eligibility requirements specified in subsection
			 (c).
			(f)Report to
			 CongressNot later than one
			 year after the date on which the program is established, and annually
			 thereafter, the Administrator shall submit to Congress a report on the program,
			 which shall include the number of contracts awarded in the prior year on the
			 basis of competition restricted to program participants determined eligible
			 under subsection (c), the value of the contracts, a description of the work
			 carried out under the contracts, and the number of program participants
			 determined eligible under subsection (c).
			(g)TerminationThe
			 program shall terminate on the date that is 5 years after the date on which the
			 program is established.
			(h)DefinitionsIn
			 this section, the following definitions apply:
				(1)Contracting
			 officerThe term
			 contracting officer has the meaning given that term in section
			 2101(1) of title 41, United States Code.
				(2)Full and open
			 competitionThe term full and open competition has
			 the meaning given that term in section 107 of title 41, United States
			 Code.
				(3)Simplified
			 acquisition thresholdThe
			 term simplified acquisition threshold has the meaning given that
			 term in section 134 of title 41, United States Code.
				(4)Small business
			 concernThe term small
			 business concern has the meaning given that term in section 3(a) of the
			 Small Business Act (15 U.S.C. 632(a)).
				
